United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Redondo Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2157
Issued: February 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2007 appellant filed a timely appeal from the May 3, 2007 decision of an
Office of Workers’ Compensation Programs’ hearing representative, which affirmed the
January 18, 2007 denial of continuation of pay. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the issue of continuation of pay.
ISSUE
The issue is whether the Office properly denied appellant’s claim for continuation of pay
on the grounds that written notice of injury was not filed within 30 days of the date of the injury.
FACTUAL HISTORY
On October 6, 2006 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim alleging that he experienced rhabdomyolysis, renal failure and dehydration while
delivering heavy mail on June 17, 2006, which was a hot day. He went to the emergency room
after becoming sick to his stomach and experiencing shortness of breath and body cramps.

Appellant was off of work from June 18 to 26, 2006, when he returned to modified duties. The
employing establishment controverted the claim.
By decision dated December 1, 2006, the Office accepted appellant’s claim for
precipitation of rhabdomyolysis, with transient renal failure resolved by September 5, 2006. The
Office combined this claim with File No. 132160742, which was then closed.1 The Office also
stated that an emotional condition claim brought under File No. 132160742 was not accepted.
By decision dated January 18, 2007, the Office found that appellant was not eligible for
continuation of pay because his claim had been filed more than 30 days after the date of injury.
It stated that this decision did not affect his entitlement to compensation benefits.
On January 21, 2007 appellant informed the Office that he had attempted to file a CA-1
form when he was in the hospital after his June 17, 2006 employment injury. He stated that the
employing establishment told him that there was no need to file a new CA-1 at that time. The
employing establishment did not provide appellant a CA-1 form until he had asked for one
several times. On February 1, 2007 he requested a review of the written record.
By decision dated May 3, 2007, the Office hearing representative affirmed the denial of
appellant’s claim for continuation of pay. He noted that the rules governing continuation of pay
did not have any exceptions to the requirement that a claim must be filed within 30 days.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 and its implementing regulations provide for
the continuation of pay in certain circumstances.3 Specifically, section 8118(a) provides for
continuation of pay, not to exceed 45 days, to an employee who has filed a claim for a period of
wage loss due to traumatic injury with his immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of the Act.4 Section
8122(a)(2) provides that written notice of injury shall be given in writing within 30 days after the
injury.5 Section 10.210(a) of the implementing federal regulations provides in pertinent part:
“An employee who sustains a traumatic injury which he or she considers
disabling, or someone authorized to act on his or her behalf, must take the
following actions to ensure continuing eligibility for continuation of pay. The
employee must: (a) [c]omplete and submit Form CA-1 to the employing

1

In File No. 132160742, filed on June 16, 2006, the Office accepted that appellant sustained employment-related
heat exhaustion on May 25, 2006.
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. §§ 10.205, 10.220.

4

5 U.S.C. § 8118(a).

5

5 U.S.C. § 8122(a)(2).

2

[establishment] as soon as possible, but no later than 30 days from the date the
traumatic injury occurred.”6
Therefore, to be entitled to continuation of pay, an employee must file a claim on an appropriate
form within 30 days after the injury.7
The Board has held that the responsibility for filing a claim rests with the injured
employee.8 The Board has also held that section 8122(d)(3) of the Act,9 which allows the Office
to excuse failure to comply with the time limitation provision for filing a claim for compensation
because of exceptional circumstances, is not applicable to section 8118(a),10 which sets forth the
filing requirements for continuation of pay.11 There is no provision in the Act for excusing an
employee’s failure to file a claim for continuation of pay within 30 days of the employment
injury.12
ANALYSIS
The record establishes that appellant sustained an accepted traumatic injury on
June 17, 2006. He filed a claim for continuation of pay related to this injury on October 6, 2006,
more than 30 days later. Appellant contended that he did not file it sooner because the
employing establishment informed him that there was no need for a new claim and made it
difficult for him to obtain a CA-1 form. Even if these allegations are true, the Board notes that
there are no exceptions to the requirement that a claim for continuation of pay be filed within 30
days of the date of injury. Because appellant did not file his claim for continuation of pay within
30 days of the employment injury, the Office properly denied appellant’s claim for continuation
of pay.13
The Board notes that, although appellant is barred from receiving continuation of pay, he
may still be eligible for other types of compensation benefits under the Act. On January 18,
2007 the Office explained that the decision denying his continuation of pay did not affect his
entitlement to compensation benefits. Therefore, appellant may still claim wage-loss
compensation benefits for disability or claim compensation for medical treatment rendered due
to the effects of the employment injury.
6

20 C.F.R. § 10.210(a).

7

Laura L. Harrison, 52 ECAB 515 (2001); Sylvia P. Blackwell, 35 ECAB 811 (1984).

8

See Catherine Budd, 33 ECAB 1011 (1982) (continuation of pay denied where employee did not timely file her
claim because the employing establishment erroneously told her that her medical records and accident report were
sufficient).
9

5 U.S.C. § 8122(d)(3).

10

5 U.S.C. § 8118(a).

11

Michael R. Hrynchuk, 35 ECAB 1094 (1984).

12

Robert E. Kimzey, 40 ECAB 762 (1989).

13

Loretta R. Celi, 51 ECAB 560 (2000).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for continuation of pay
on the grounds that written notice of injury was not filed within 30 days of the date of the injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 3 and January 18, 2007 are affirmed.
Issued: February 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

